        Case 3:18-cv-01280-KAD Document 49 Filed 07/08/19 Page 1 of 2




                                             EXHIBIT A

                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 JULIE MASON, on behalf of herself and all
 others similarly situated,

                 Plaintiff,
                                                             CASE NO. 3:18-cv-01280-K.AD
 v.

 YALE UNIVERSITY;

                 Defendant


                                 STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff Julie Mason and Defendant

Yc:tle University (the "Parties") jointly stipulate to dismissal with prejudice of Plaintiffs individual

claims. The Parties further stipulate to dismissal of any putative class claims without prejudice,

as no class. has been certified by the Court. The. Parties agree to. bear their own fees and costs ..

       Respectfully submitted this/~ o f ~


 PLAINTIFF JULIE MASON                            DEFENDANT YALE 1JNIVERSITY

 By: .;;._,.z___;;_---''---A---~----c-            By:                 ;M.      ~ / 1 - ~

       . cott A. Bursor(Pro Hae Vice)                   Phylli . Sumner (phv09768/ -
      Philip L. F'raietta (phv09753}                    Meghan H. Magruder (phv09767)
      BURS OR & FISHER, P.A.                            Shelby S: Guilbert (phv09762)
      888 Seventh Avenue                                KING & SPALDING LLP
      NewYork, NY 10019
      Telephone: (646) 837-7150                         1180 Peachtree Street, N.E.
      Facsimile: (212) 989.:9163                        Atlanta, GA 30309
      Email: scott@bursor.com                           Phone: (404) 572-4600
      Email: pfraietta@bursor.com                       Fax: (404) 572..:5100
                                                        Email: psumner@kslaw.com
      James J. Reardon, Jr. (CT 13802)                  Email: mmagruder@kslaw.com
      45 South Main Street, 3rd Floor West              Email: sguilbert@kslaw.com
      Hartford, CT 06107
      Tele:pb:one: (860) 955-9455
      Facsnnile: (860) 920-5242
 Case 3:18-cv-01280-KAD Document 49 Filed 07/08/19 Page 2 of 2




Email:                               Jeffrey P. Mueller (ct27870)
j ames.reardon@reardonscanlon.com   DAY PITNEY LLP
                                    242 Trumbull Street
                                    Hartford, CT 06103
                                    Phone: (860) 275-0164
                                    Fax: (860) 880-2625
                                    Email: jmueller@daypitney.com
